Citation Nr: 1539491	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS) with acute myelogenous leukemia (AML).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1972 and from March 1974 to January 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  This matter is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  

This matter was previously before the Board in May 2014, when it was denied.  The Veteran appealed that decision to the Court, resulting in a September 2014 Joint Motion for Remand (JMR) by the parties.  A September 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  

The prior Board decision was issued by another Veterans Law Judge (VLJ), who presided over a September 2012 videoconference hearing on the matter and who is no longer with the Board.  (A transcript of that hearing is in the record.)  The matter has been reassigned to the undersigned for the purpose of this decision.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter dated in June 2015, he waived his right to such hearing.  Accordingly (and in light of the favorable determination, below), he is not prejudiced by a decision on the merits at this time.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, MDS with AML is related to the Veteran's active duty service.  



CONCLUSION OF LAW

The criteria for service connection for MDS with AML have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including leukemia) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for leukemia).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Section 1112 does not apply in this case, as the medical evidence does not show, and the Veteran does not contend, that the disability in question was diagnosed in service or within one year thereafter.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Neither MDS nor AML is an enumerated disease; there is no presumption of service connection for either disability.  

However, if the criteria for presumptive service connection are not met, a veteran may still establish entitlement to service connection based on Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Establishment of service connection on a direct basis requires competent medical evidence relating the claimed disability to herbicide exposure, or other in-service injury or disease, during the Veteran's period of active military service.  

The medical evidence of record confirms a clinical diagnosis of MDS/AML, and exposure to Agent Orange due to qualifying service in Vietnam is conceded.  As presumptive service connection is not available, the question at issue is whether service connection is warranted on a direct basis.

The Board notes that this matter was previously denied on the grounds that the Veteran's AML was not secondary to his radiation therapy treatment for service-connected prostate cancer.  In a January 2014 Veterans Health Administration (VHA) expert opinion, a radiation oncologist stated, essentially, that the radiation dose received by the Veteran as part of his prostate cancer treatment was insufficient to cause his AML, and that AML is not a chronic B-cell leukemia (and, consequently, not entitled to presumptive service connection as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e)).  The VHA expert did note that exposure to AO may be linked to MDS, the condition from which the Veteran's treating physician opined that the Veteran's AML evolved (see April 2009 nexus opinion).   

In the September 2014 JMR, the parties agreed that remand was warranted for a medical examination to determine whether the Veteran's MDS (and subsequent AML) were related to Agent Orange exposure on a direct basis.  The Veteran subsequently submitted a May 2015 private medical opinion (with waiver of initial RO consideration) providing a positive nexus opinion in this matter.  The private examiner reviewed the Veteran's claims file and summarized the pertinent medical evidence of record, noting exposure to Agent Orange and benzene in service.  The examiner acknowledged that prior VHA expert opinion that radiation therapy, alone, did not cause the Veteran's MDS/AML, but opined that the "synergistic effects" of Agent Orange and benzene exposure, particularly with the addition of radiation therapy, together more likely than not caused the Veteran's MDS/AML.  

The examiner reviewed the claims file and provided a rationale based on the Veteran's specific medical history, supported by citation to the record and medical literature.  Consequently, the Board finds that it is adequate for rating purposes, and supports the Veteran's claim of service connection for MDS/AML.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further notes that it is not contradicted by the medical nexus opinion evidence already of record, which found that service connection was not warranted when considered solely as secondary to radiation therapy for service-connected disability.  (See January 2014 VHA opinion and June 2009 VA examination report.)  As such, when viewing the matter in the light most favorable to the Veteran, the Board finds that the evidence is at least in equipoise that the Veteran's MDS/AML is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for myelodysplastic syndrome with acute myelogenous leukemia is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


